Citation Nr: 9917705	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  92-18 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disorder currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for a left knee 
disorder currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1991 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied increased evaluations in excess of 20 
percent for the veteran's right knee and in excess of 10 
percent for his left knee.  The Board remanded this case in 
July 1994 and in June 1996 for further development.  
Following a VA orthopedic examination pursuant to the latter 
Board remand, the RO increased the right knee evaluation to 
30 percent and the left knee to 20 percent.  The veteran 
continues with his appeal.  


FINDINGS OF FACT

1.  The veteran's right knee disorder is currently manifested 
by a slight limitation of flexion, definite effusion, 
crepitus and arthritic changes shown on x-ray studies.  He 
has flare-ups of additional functional impairment 
precipitated by strenuous use of the knee.  

2.  The veteran's left knee disorder is currently manifested 
by a slight limitation of flexion, mild-to-moderate effusion, 
crepitus, and arthritic changes shown on x-ray studies. 



CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 30 percent for a right knee disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (1998).

2.  The schedular criteria for a disability rating in excess 
of 20 percent for a left knee disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran's claims for increased 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994). Since the Board is satisfied 
that all relevant and available facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1998), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran contends, as he testified during his RO hearing 
in April 1992, that his bilateral knee disability has become 
worse.  He stated that both knees swell, crack, and lock, and 
that his right knee goes out of joint and the left knee pops.  
He added that his doctors have told him that he should have a 
right knee fusion, but they prefer that he wait because he is 
too young.  He also stated that he had been unable to 
continue working at his job as a department store supervisor 
due to the strain to his knees.  

The veteran's enlistment examination in April 1966 found his 
knees to be normal.  His discharge examination in February 
1978 noted an injury to the right knee in 1967, resulting in 
three surgical procedures, and status post degenerative 
arthritis secondary to osteochondritis dissecans.  The 
veteran filed his initial claim for compensation for 
bilateral knee injuries in May 1979.  Since he failed to 
report for a scheduled rating examination, the RO denied this 
claim.  

A VA disability evaluation examination in February 1980 
provided diagnoses of residuals of injury to the left knee, 
with minimal degree of disability and residuals of injury to 
the right knee, with moderate degree of disability.  The RO 
granted service connection for the bilateral knee injury 
residuals with an overall evaluation of 10 percent.  

In May 1990, based on VA outpatient treatment records, the RO 
granted separate compensable evaluations of 10 percent for 
degenerative joint disease with limitation of flexion of both 
the right and left knees with a bilateral factor of 1.9 
percent.  In February 1991, the veteran requested that these 
disabilities be reevaluated. 

VA outpatient treatment records in February 1991 noted the 
veteran's complaint of his knees giving out and a numb 
feeling in both legs.  Since he had to walk up and down 
stairs during his shift at work, he was afraid he would fall 
and requested a letter excusing him from work.  A VA x-ray 
report in February 1991 of the right knee noted that his 
three-compartment degenerative arthrosis had progressed as 
compared with previous views of the right knee.  There was 
now medial joint space narrowing with marginal osteophyte 
formation and subchondral sclerosis and chondrocalcinosis 
seen within the medial meniscus.  A posterosuperior 
osteophyte was seen on the patella.  There was, however, no 
effusion and no subluxation.  

That same month, another VA physician, in completing an 
attending physician's statement for a Claim for Group 
Disability Income Benefit, provided a diagnosis of 
degenerative arthritis of the right knee, post-traumatic; 
patella-femoral pain.  He stated that the veteran should not 
be involved in work activities involving repetitive flexing 
and extending of the right knee, climbing stairs, or 
prolonged standing.  He determined that the veteran had been 
continuously totally disabled from February 8, 1991 until 
February 12, 1991.  

In April 1991, a VA physician commented that the veteran had 
degenerative joint disease in his knees with 
chondrocalcinosis, that he would be unable to continue in his 
usual line of work, and that the disorder was a permanent and 
progressive condition, which would preclude him from 
performing heavy lifting or climbing.  There was a 
possibility that he would be considered a candidate for 
surgery if he had no relief from medication. 

VA examination in May 1991 noted a history of three surgical 
procedures to the right knee during service, as well as 
arthroscopic surgery on the left knee in 1978.  The veteran 
reported that he had problems on stairs and on ramps and that 
he could not squat or climb ladders.  It was observed that 
the veteran had a mild limp.  The range of motion of the 
right knee was 0-110 degrees.  He had pain when the medial 
collateral ligament was stressed, but there was no 
significant instability in the knee.  He was tender along the 
medial joint margin.  He somewhat overreacted when the 
examiner was checking the patella to see if it was 
ballotable, which should not have caused any pain.  There was 
no effusion or synovial thickening of the joints.  There was 
moderate patellofemoral crepitus of the right patella, which 
was painful.  The left knee had a range of motion from 0 to 
135 degrees.  There was no effusion, synovial thickening, or 
thigh atrophy and no instability, but he had severe 
patellofemoral crepitus that was painful.  He could not 
squat.  The diagnostic impression was degenerative arthritis, 
right knee, with limitation of motion and status post surgery 
three times; degenerative arthritis, left knee, status post 
arthroscopic surgery.  

On VA orthopedic examination in May 1992 the veteran 
complained of swelling, locking and pain in the knees after 
short distance walking.  He indicated that he could not work 
and needed to be retrained.  Range of motion in the right 
knee was flexion to 60 degrees with pain and extension to 170 
degrees with pain.  In the left knee flexion was to 80 
degrees and extension was to 180 degrees.  There was 
crepitation but no effusion, redness or swelling.  On 
circumferential measurements the right knee measured 1/2 
centimeter (cm) less than the left 5 cm above the patella and 
1 cm less than the left 10 cm below the tibial tubercle; 
circumferences were equal 10 cm above the patella.  Muscle 
strength was normal.  The examiner provided a diagnosis 
concerning the right knee of status post right knee surgical 
procedures, with residual scar and minor flexion contraction 
and instability, and with muscle atrophy and moderate 
degenerative disease.  The left knee diagnosis was status 
post left knee surgery with residual crepitation and residual 
scar, with minimal degenerative disease and chondrocalcinosis 
(calcification) of the medial meniscus.  

Based on this last examination, and resolving all reasonable 
doubt in favor of the veteran, a hearing officer in April 
1992 increased the evaluation for the right knee from 10 
percent to 20 percent, but found that symptomatology 
referable to the left knee was consistent with the then 
current 10 percent evaluation.  

The veteran was examined by a VA physician in October 1996.  
A medical history as reported by the veteran noted a number 
of knee injuries, both to the right and the left knees, 
during active service.  He had continued to have problems 
with his knees that had progressively worsened.  He 
complained about discomfort in the knees with spasm and 
tightness, the right knee more significantly painful than the 
left.  He currently worked as a bus service supervisor 
running a trolley service.  Although he acted as a 
supervisor, he was also required to do some manual labor, 
which involved bending, stooping, kneeling, and lifting heavy 
batteries.  Toward the end of the day, he had difficulty 
getting around and significant stiffness and swelling in both 
knee joints, more significant on the right than on the left.  
Examination of the knees revealed good general contours.  
There was definite effusion, particularly in the right knee.  
Range of motion was 115 degrees flexion and 0 degrees of 
extension bilaterally.  He had crepitus throughout the range 
of motion, especially on the right, as well as medial and 
lateral jointline tenderness.  No gross laxity was noted in 
any plane, but the veteran was very reluctant to allow the 
right knee to relax enough to test it.  He had about two 
degrees of valgus deformity.  Thigh circumference was 1 cm 
less on the left side compared to the right, and calf 
circumferences were equal bilaterally.  He had no 
neurological problems.  The impression was degenerative 
arthritis of the knees, more significant on the right, with 
medial jointline narrowing, chondrocalcinosis and signs of 
significant excavation in the medial femoral condyle.  The 
examiner stated, that, based on the veteran's history and 
examination, he believed the arthritis to be progressing.  
With regard to his work, he was certainly limited in his 
ability to get around and would have difficulty with 
stooping, bending, kneeling, climbing, and heavy lifting.  
Based on this examination, he would be a candidate for a 
right knee replacement.  The examiner believed that the 
veteran may have been shifting some of the weight to his left 
side and that this was exacerbating his pain.  

In June 1997, the veteran underwent another VA disability 
evaluation examination by the same VA physician pursuant to 
Board remand for a discussion of objective evidence of pain 
on examination.  The examiner stated that he had reviewed the 
claims file at the time of both examinations.  On this second 
examination, the left knee was essentially unchanged, with a 
range of 0-115 degrees and a two degree valgus deformity.  
Mild to moderate effusion was present.  There was crepitus 
through the range of motion.  With regard to pain, he 
definitely had pain at the extremes, though he did not have 
guarding and complained of mild discomfort throughout the 
basic range of motion studies.  The right knee, however, had 
a five degree flexion contracture and could only be flexed to 
110 degrees with significant pain at that end point.  Again, 
there was mild pain throughout the range of motion, more 
significant at the extremes.  Crepitus was noted throughout 
the range of motion.  There was significant effusion on the 
right side.  With regard to function, the veteran had 
difficulty with stooping, bending, kneeling, climbing, and 
heavy lifting.  In a supervisory capacity he would be able to 
do all right, but in his present job he must be able to drive 
and to do lifting and carrying the heavy batteries for the 
electric buses.  It would be difficult for him to perform 
these jobs because of the significant swelling in his knees.  
Currently, the degree of flexion contraction on the right 
knee would make stability a problem.

Based on this medical evaluation, the RO in April 1998 
increased the rating of the right knee from 20 percent to 30 
percent and of the left knee from 10 percent to 20 percent, 
with a bilateral factor of 4.4 percent.  Each knee disability 
was rated under Diagnostic Codes 5010 and 5260 for arthritis 
and limitation of flexion of the leg.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion is 
limited to 15 degrees, a 30 percent evaluation is warranted; 
with flexion limited to 30 degrees, a 20 percent evaluation; 
and with flexion limited to 45 degrees, a 10 percent 
evaluation.  Flexion limited to 60 degrees is noncompensable.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic 
arthritis is rated as degenerative arthritis, Diagnostic Code 
5003.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.). When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Normal flexion is considered by VA to be 0 to 140 degrees.  
See 38 C.F.R. § 4.71, Plate II.  Flexion found on range of 
motion of the left knee on both recent examinations was 
limited to 115 degrees.  Flexion found on range of motion of 
the right knee on the most recent examination was limited to 
110 degrees.  If the RO had decided these claims in strict 
conformance with the code specific to rating knee motion, the 
veteran's limitation of motion would be noncompensable for 
both knees, although an allowance of 10 percent for each knee 
would be granted under Diagnostic Code 5010 for traumatic 
arthritis established by x-ray findings with limitation of 
motion (manifested by swelling and pain) and an additional 10 
percent could be awarded for additional functional impairment 
due to flare-ups, including pain.  See 38 C.F.R. §§ 4.40, 
4.45, and 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, the schedular evaluation under these codes would 
be a 20 percent rating for each knee.  

However, the RO explained in the April 1998 supplemental 
statement of the case that although the veteran's right knee 
flexion was not limited to 15 degrees as it would normally 
have to be to warrant a 30 percent disability rating under 
this code, his description of the knee at the end of the day 
supported a disability evaluation greater than that indicated 
by the objective range of motion on examination.  Noting that 
his right knee disability was more significant than the left, 
the RO assigned a 30 percent evaluation, the highest 
allowable under Diagnostic Code 5260.  As to the veteran's 
left knee, the RO stated that it had increased his rating 
beyond that indicated by his limitation of motion with the 
same consideration of his reported discomfort at the end of 
his working day.  It is apparent that the RO considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board concludes that the 30 percent evaluation for the 
right knee and 20 percent evaluation for the left knee 
adequately and appropriately compensate the degree of 
disability shown, not only for any limitation of motion, but 
also for his other signs and symptoms.  A higher rating would 
not be assignable under Diagnostic Code 5261 which provides a 
10 percent rating for extension limited to 10 degrees, a 20 
percent rating for extension limited to 15 degrees, a 30 
percent rating for extension limited to 20 degrees and a 40 
percent rating for extension limited to 30 degrees.  
Ankylosis has not been shown so Diagnostic Code 5256 is not 
applicable.

The Board has also considered a separate rating under 
Diagnostic Code 5257 based on manifestations other than those 
compensated under Diagnostic Codes 5010-5260 and sections 
4.40, 4.45, and 4.59.  Precedent supports the availability of 
separate ratings under Diagnostic Code 5003 and 5257 because 
the symptomatology for either of these conditions is not 
duplicative of or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  A separate rating, however, must be based upon 
additional disability.  When a knee disorder is already rated 
for arthritis, the veteran must also have instability or 
subluxation of the knee in order to obtain a separate rating.  

A review of the orthopedic examinations reflects findings of 
no subluxation, no significant instability, or no gross 
laxity in the knees.  Although the examiner in May 1992 
included flexion contraction and instability in his 
diagnosis, no instability was reported in the physical 
findings on that examination.  The most recent examiner, in 
June 1997, apparently finding no objective sign of 
instability upon examination, nevertheless provided a comment 
that the flexion contraction "would" make stability a 
problem.  However, as noted there was no objective finding of 
instability or subluxation and the examiner specifically 
noted his prior finding of no gross instability.  The Board 
concludes that instability or subluxation warranting a 
separate compensable evaluation under Diagnostic Code 5257 is 
not shown.  

In its most recent decision the RO found that there were no 
exceptional or unusual circumstances which would render the 
rating schedule inadequate to compensate the knee 
disabilities, and the Board finds no error in the failure to 
submit the case to the Undersecretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321.



ORDER

An increased evaluation for a right knee disorder in excess 
of 30 percent is denied.  

An increased evaluation for a left knee disorder in excess of 
20 percent is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

